DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group IV (Claim 28) and Species III (FIGS. 18a-23b) in the reply filed on 5/13/2022 is acknowledged.
Claims 1-27 have been canceled.
Claim 28 has been amended.
Claims 29-46 have been added.
Claims 28-46 are currently pending.

Information Disclosure Statements
The information disclosure statement (IDS) submitted on 4/22/2020, 4/29/2021, and 8/4/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objection
Claim 28 is objected to because of the following informality:  
In claim 28 line 9, “(π).(r)” should be changed to --(π)*(r)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 28-33, 35-36, 38-41, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0282106 (Cole et al., hereinafter “Cole”).
Regarding claim 28, Cole discloses a system for forming a substantially round anastomosis having an approximate radius (r)(FIGS. 1-5 and 59A-59B, abstract), comprising: 
a first elongated component 524 (FIGS. 59A-59B); and 
a second elongated component 522 magnetically attracted to the first elongated component (FIGS. 59A-59B); 
wherein each one of the first and second elongated components has a length (l) and a width (w) (FIGS. 59A-59B); and 
wherein the system is configured for use with a laparoscopic procedure (delivery through small incision - para 0171; the components of the system are sufficiently small to be deployed into the body and therefore would be configured for use with a laparoscopic procedure. It is noted that this is a functional limitation and therefore as long as the prior art is sufficiently sized to be deployed laparoscopically, the prior art meets the limitations without having to specifically disclose a laparoscopic procedure).
However, Cole does not explicitly disclose wherein the length (l) and width (w) are related to the approximate radius (r) of the substantially round anastomosis according to the formula (l) = (π)*(r) - (w). Deriving the relationship between (l) and (r) as recited in the claim is a matter of mere mathematical manipulation, a known practice in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to derive a mathematical relationship between (l) and (r), since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide treatment of other conditions such as benign or malignant obstructions in the affected body part. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the relationship between (l) and (r), since discovering the optimum values of a result effective variable involves only routine skill in the art.
Regarding claim 29, Cole teaches the system of claim 28, and further discloses wherein each of the first and second elongated components 522,524 comprises a magnet and a compression surface on a wall-contacting surface thereof, the compression surface being a flat compression surface (magnetic anastomotic components 520 includes first and second portions 522,544 which compress first and second vessels 526,528 between their flat compression surfaces - FIGS. 59A-59B, para 0254).
Regarding claim 30, Cole teaches the system of claim 28, and further discloses wherein each of the first and second elongated components comprises a magnet and a compression surface on a wall-contacting surface thereof, the compression surface having a surface roughness that enables alignment of the first and second elongated components (magnetic anastomotic components 520 includes first and second portions 522,544 which compress first and second vessels 526,528 between their flat compression surfaces - FIGS. 59A-59B, para 0254; an adhesive 100 which inherently has a surface roughness can be provided on the compression surfaces of the magnetic portions 522,544 - para 0181, FIG. 10C).
Regarding claim 31, Cole teaches the system of claim 28, but does not explicitly disclose wherein the length and the width provide a length-to- width ratio of at least about 4:1. Cole disclose that the device can be used for any anatomical structure having a lumen, including gastrointestinal systems (para 0202,0249) and that the shape and size of the components can be varies, particularly the width or thickness of the first and second elongated components. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make each of the first and second elongated components in the embodiments in FIGS 3, 5, and 59A-59B to have a length that is at least 4 times greater than the width thereof, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 32, Cole teaches the system of claim 28, but does not explicitly disclose wherein the length and the width provide a length-to-width ratio of at most 15:1. Cole disclose that the device can be used for any anatomical structure having a lumen, including gastrointestinal systems (para 0202,0249) and that the shape and size of the components can be varies, particularly the width or thickness of the first and second elongated components. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make each of the first and second elongated components in the embodiments in FIGS 3, 5, and 59A-59B to have a length that is at most 15 times greater than the width thereof, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 33, Cole teaches the system of claim 28, but does not explicitly disclose wherein the width of each of the first and second elongated components is between 1.5 mm and 3.7 mm. Cole disclose that the device can be used for any anatomical structure having a lumen, including gastrointestinal systems (para 0202,0249) and that the shape and size of the components can be varies, particularly the width or thickness of the first and second elongated components. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make each of the first and second elongated components in the embodiments in FIGS 3, 5, and 59A-59B to have a width between 1.5 mm and 3.7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 35, Cole teaches the system of claim 28, and further discloses wherein at least one of the first and second elongated component comprises a housing 258 (paras 0204-0206, FIGS. 26A-26C).
Regarding claim 36, Cole teaches the system of claim 35, and further discloses wherein the housing comprises atraumatic features (housing element 258 has rounded features, which can be interpreted as atraumatic features - paras 0204-0206, FIGS. 26A-26C).
Regarding claim 38, Cole teaches the system of claim 28, and further discloses wherein each of the first and second elongated components comprises outer side walls defining a curvilinear perimeter (FIGS. 1-5 and 59A-59B).
Regarding claim 39, Cole teaches the system of claim 38, and further discloses wherein the side walls of the first and second elongated components each include two opposed straight lateral sections joined together by two opposed end sections (best shown in FIGS. 3, 5, and 59B).
Regarding claim 40, Cole teaches the system of claim 39, and further discloses wherein the end sections are convex (best shown in FIGS. 3, 5, and 59B).
Regarding claim 41, Cole teaches the system of claim 28, and further discloses wherein each of the first and second elongated components is stadium shaped (best shown in FIGS. 3, 5, and 59B).
Regarding claim 46, Cole teaches the system of claim 28, and further discloses wherein each of the first and second elongated components is symmetrical about a longitudinal plane extending therethrough and a transversal plane extending therethrough (all embodiments shown in FIGS. 1-3, 5, and 59A-59B are symmetrical about a longitudinal plane and a transversal plane).

Claims 28 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0227828 (Swain et al., hereinafter “Swain”).
Regarding claim 28, Swain discloses a system for forming a substantially round anastomosis having an approximate radius (r)(system for forming anastomosis that may be less than 3 mm in diameter, which suggests a round formation, between two hollow viscera - claims 20, para 0052), comprising: 
a first elongated component 42 (FIGS. 23-26); and 
a second elongated component 52 magnetically attracted to the first elongated component (FIGS. 23-26); 
wherein each one of the first and second elongated components has a length (l) and a width (w) (FIGS. 23-26); and 
wherein the system is configured for use with a laparoscopic procedure (anastomotic device 42 and the magnet 50 may be employed to form anastomosis using a variety of surgical techniques includes a laparoscopy - para 0052).
However, Swain does not explicitly disclose wherein the length (l) and width (w) are related to the approximate radius (r) of the substantially round anastomosis according to the formula (l) = (π)*(r) - (w). Deriving the relationship between (l) and (r) as recited in the claim is a matter of mere mathematical manipulation, a known practice in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to derive a mathematical relationship between (l) and (r), since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to create an anastomosis of a desired size, as suggested by Swain (para 0061). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the relationship between (l) and (r), since discovering the optimum values of a result effective variable involves only routine skill in the art.
Regarding claim 34, Swain teaches the system of claim 28, and further discloses wherein another one of the first and second elongated components is configured to be releasably engageable to an endoscope (paras 0064,0066).

Claims 37 and 42-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0227828 (Swain) in view of US 2007/0135802 (Suzuki).
Regarding claim 37, Swain teaches the system of claim 28, but Swain does not disclose wherein at least one of the first and second elongated components is narrow enough to fit within a working channel of an endoscope. 
Suzuki teaches a magnetic body 90 having a width that enables the magnetic body to pass through a working channel of an endoscope (FIG. 16, paras 0054,0059). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of Swain’s magnets with Suzuki’s magnetic body in order to provide a wider contact face area on each elongate magnet for increasing the contact with tissue, thereby reducing a burden imposed on the tissue (Suzuki: para 0059).
Regarding claim 42, Swain teaches the system of claim 28, but Swain does not explicitly disclose wherein at least one of the first and second elongated components comprises a connecting member at a distal end thereof, the connecting member being releasably connectable to a corresponding connector. 
Suzuki teaches a magnetic body 20 having a connecting member 29 at a distal end thereof (looped wire 29 - FIGS. 6-7), the connecting member 29 being releasably connectable to a corresponding connector 22 (FIGS. 6-7). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of Swain’s magnets with Suzuki’s connecting member and corresponding connector in order to provide a more controlled means of release of the magnets at a predetermined site of the desired organ wall and since Swain suggests the need to have a thread (such as a loop), which can be grasped with a clamp-like end effect or introduced through the working channel of the endoscope to retract the anastomotic device in case it is pushed too far within the hollow viscus (Swain: para 0048).
Regarding claim 43, modified Swain teaches the system of claim 42, and Suzuki further discloses wherein the connecting member 29 comprises a loop feature (looped wire - FIGS. 6-7).
Regarding claim 44, modified Swain teaches the system of claim 43, and Suzuki further discloses wherein the corresponding connector comprises a mechanically actuated jaw grabber 22 (FIGS. 6-7).
Regarding claim 45, modified Swain teaches the system of claim 43, and Suzuki further discloses wherein the corresponding connector comprises a U-shaped grabber 22 (FIGS. 6-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784